Exhibit 10.34




ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTICE


Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit
award (the “Award”). The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the
Restricted Stock Unit Award Agreement, including Appendix A (the “Agreement”)
and the Itron, Inc. Amended and Restated 2010 Stock Incentive Plan (the “Plan”),
all of which are incorporated into the Award Notice in their entirety.
Participant:
 
Participant Name
Grant Date:
 
Grant Date
Number of Restricted Stock Units:
 
Number of Awards Granted
Vesting Schedule:
 
The Award will vest with respect to all of the Restricted Stock Units on the
first anniversary of the Grant Date (each, a “Vest Date”).



Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement, and the Plan which are
attached to and incorporated into this Award Notice in their entirety.


Participant Name
I accept this award subject to the terms and
conditions stated herein.
Electronic Signature






1



--------------------------------------------------------------------------------

Exhibit 10.34






ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
ALL PARTICIPANTS


Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement, including Appendix A (this
“Agreement”), Itron, Inc. (the “Company”) has granted you a restricted stock
unit award (the “Award”) under its Amended and Restated 2010 Stock Incentive
Plan (the “Plan”) for the number of restricted stock units indicated in your
Award Notice. Capitalized terms not expressly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of the Award are as follows:
1.
Vesting

The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). One share of Common Stock will be issuable for
each restricted stock unit that vests. Restricted stock units that have vested
and are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as “Vested Units.” Restricted stock units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.” Except as provided in Sections 2 and 3 below, the
Unvested Units will vest (and to the extent so vested cease to be Unvested Units
remaining subject to forfeiture) in accordance with the Vesting Schedule (the
Unvested and Vested Units are collectively referred to herein as the “Units”).
Except as provided in Sections 2 and 3 below, the Award will terminate and the
Unvested Units will be forfeited upon termination of your employment for any
reason.
2.
Retirement, Death or Disability

2.1    In the event that your employment terminates by reason of Retirement at
least 18 months after the Grant Date but during the Units’ vesting period, any
Unvested Units will continue to vest in accordance with the Vesting Schedule
until all Units become vested, provided that if you breach any of the covenants
set forth in Appendix A to this Agreement after your Retirement, the Unvested
Units will be forfeited immediately. For the purposes of this Section 2.1,
“Retirement” means your voluntary termination of employment after the date on
which you have reached (i) the age of 55 and have a total of at least 10 years
of continuous employment with the Company and/or a Related Corporation or (ii)
the age of 60 and have a total of at least 5 years of continuous employment with
the Company and/or a Related Corporation; provided however, in either case, you
must provide advance written notice to the Company at least 90 days prior to the
termination of your employment unless otherwise agreed to in writing by the
Company. For the avoidance of doubt, if your employment terminates due to
Retirement within 18 months after the Grant Date, all Unvested Units will be
automatically forfeited.


2



--------------------------------------------------------------------------------

Exhibit 10.34




2.2    In the event that your employment terminates during the Units’ vesting
period by reason of death or Disability, any Unvested Units will accelerate in
vesting and become Vested Units upon such termination of employment.
3.
Change in Control Transaction

3.1    In the event of a Change in Control Transaction, the Award will be
subject to any change in control severance agreement or other agreement
providing for change in control provisions between you and the Company (a “CIC
Agreement”). If you are not a party to a CIC Agreement, the provisions of this
Section 3 shall apply.
3.2    In the event of a Change in Control Transaction in which (i) the Unvested
Units are not assumed, substituted for, or converted into an award of the
acquiring or surviving corporation (or a publicly-traded parent thereof) in a
manner which prevents dilution of your rights under the Award or (ii) the
acquiring or surviving corporation (or parent thereof) is not publicly-traded,
any Unvested Units shall become immediately and fully vested as of the date of
the Change in Control Transaction.
3.3    In the event of a Change in Control Transaction in which your Unvested
Units are assumed, substituted for, or converted into an award of the acquiring
or surviving public corporation (or a publicly-traded parent thereof) and your
employment is terminated within twenty-four (24) months following such Change in
Control Transaction, other than (a) for Cause, (b) by reason of Retirement,
death or Disability (which shall be governed by Section 2), or (c) by you
without Good Reason, any Unvested Units shall become immediately and fully
vested as of the date of your termination of employment.
3.4    Definitions - For purposes of this Agreement, the following capitalized
terms shall have the meanings set forth below:
(a)    “Base Salary” shall mean your annual base salary immediately prior to a
Change in Control Transaction, as such salary may be increased from time to time
(in which case such increased amount shall be the Base Salary for purposes
hereof), but without giving effect to any reduction thereto.
(b)    “Beneficial Owner” shall have the meaning set forth in Rule 13d‑3 under
the Exchange Act.
(c)    “Cause” for termination of your employment by the Company or your
employer, if different (the “Employer”) shall mean (i) your willful and
continued failure (other than any such failure resulting from (A) your
incapacity due to physical or mental illness, (B) any such actual or anticipated
failure after the issuance by you of a notice of termination in a form
prescribed by the Company for Good Reason or (C) the Employer’s active or
passive obstruction of the performance of your duties and responsibilities) to
perform substantially the duties and responsibilities of your position with the
Employer after a written demand for substantial performance is delivered to you
by the Employer, which demand specifically identifies the manner in which the
Employer believes that you have not substantially performed


3



--------------------------------------------------------------------------------

Exhibit 10.34




such duties or responsibilities; (ii) your conviction by a court of competent
jurisdiction for felony criminal conduct (or the equivalent under applicable
local law); or (iii) your willful engaging in fraud or dishonesty which is
injurious to the Company and/or the Employer or its reputation, monetarily or
otherwise. No act, or failure to act, on your part shall be deemed “willful”
unless committed, or omitted by you in bad faith and without reasonable belief
that your act or failure to act was in, or not opposed to, the best interest of
the Company and/or the Employer.
(d)    “Good Reason” for termination of your employment by you shall mean the
occurrence (without your express written consent) after any Change in Control
Transaction of any one of the following acts by the Company or the Employer, or
failures by the Company or the Employer to act, unless, in the case of any act
or failure to act described in subsection (i), (ii), (iii), (iv) or (v) below,
such act or failure to act is corrected prior to the date of your termination
specified in a notice of termination in a form prescribed by the Company given
in respect thereof:
(i)     an adverse change in your status or position(s) with the Employer as in
effect immediately prior to the Change in Control Transaction, including,
without limitation, any adverse change in your status or position as a result of
a diminution of your duties or responsibilities (other than, if applicable, any
such change directly and solely attributable to the fact that the Company is no
longer publicly owned) or the assignment to you of any duties or
responsibilities which are inconsistent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s);
(ii)    a reduction in your Base Salary;
(iii)    a reduction in your annual bonus opportunity or long term incentive
opportunity, as compared to the year immediately preceding the year in which the
Change in Control Transaction occurs;
(iv)    the failure to continue to provide welfare, pension and fringe benefits
which are in each case, in the aggregate, substantially similar to those
provided to you immediately prior to Change in Control Transaction; or
(v)    the Employer requiring you to be based at an office that is greater than
50 miles from where your office is located immediately prior to the Change in
Control Transaction except for required travel on the Employer’s business to an
extent substantially consistent with the business travel obligations which you
undertook on behalf of the Employer prior to the Change in Control Transaction.
Notwithstanding the foregoing, the events described in clauses (ii), (iii) or
(iv) above shall not constitute Good Reason hereunder to the extent they are as
a result of across-the-board reductions of the applicable compensation element
following the Change in Control Transaction which are equally applicable to all
similarly situated employees of the surviving corporation and its affiliates.
Your right to terminate your employment for Good Reason shall not be affected by
your incapacity due to physical or mental illness. In order for Good Reason to
exist hereunder, you must provide notice to the Company of the existence of the
condition


4



--------------------------------------------------------------------------------

Exhibit 10.34




or circumstance described above within 90 days of the initial existence of the
condition or circumstance (or, if later, within 90 days of becoming aware of
such condition or circumstance), and the Employer must have failed to cure such
condition within 30 days of the receipt of such notice. Subject to the preceding
sentence, your continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder.
(e)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
4.
Settlement of Vested Units.

Vested Units shall be settled on the earliest to occur of (a) a date within 30
days following the applicable Vest Date, (b) a date within 30 days following the
termination of your employment (i) due to death or Disability pursuant to
Section 2 above or (ii) following a Change in Control Transaction pursuant to
Section 3.3 above, or (c) the date of a Change in Control Transaction pursuant
to Section 3.2 above that constitutes a “change in control event” within the
meaning of U.S. Treasury Regulation Section 1.409A-3(i)(5).
5.
Securities Law Compliance

5.1    You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
5.2    You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred with by legal counsel for the Company) stating that
such transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.
5.3    You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any regulator


5



--------------------------------------------------------------------------------

Exhibit 10.34




under the Securities Act or any other applicable securities act (the “Acts”) and
that the Shares cannot be resold unless they are registered under the Acts or
unless an exemption from such registration is available.
5.4    You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
6.
Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law, other than pursuant to
a beneficiary designation in accordance with the following sentence. You may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Agreement is to be
paid in case you do not receive any or all such benefit during your lifetime.
Each such designation shall revoke all of your prior designations, shall be in a
form prescribed by the Company, and will be effective only when completed in
accordance with any instructions provided by the Company during your lifetime.
In the absence of any such designation, benefits remaining unpaid to you during
your lifetime shall be paid to your estate.
7.
No Rights as Shareholder

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.
8.
Book Entry Registration of Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.
9.
Responsibility for Taxes

9.1    Regardless of any action the Company or the Employer take with respect to
any and all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. You further acknowledge that the Company and the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including, but not limited to,
the granting or vesting of the Award, the settlement of Vested Units, the
issuance of Shares upon settlement of the Vested Units, the subsequent sale of
Shares acquired upon settlement of the Vested Units and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure


6



--------------------------------------------------------------------------------

Exhibit 10.34




the terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you have become subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
9.2    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and or
the Employer to satisfy all Tax-Related Items.
(a)    In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the “Agent”) as your Agent, and authorize the Agent, to:
(i)    Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the settlement date for any Vested
Unit, a number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;
(ii)    Remit directly to the Company the cash amount necessary to cover the
Tax-Related Items;
(iii)    Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of Shares referred to in clause (i) above; and
(iv)    Remit any remaining funds to you.
(b)    If the sale of Shares required by Section 9.2(a)(i) above is prohibited
by a legal, contractual or regulatory restriction, is otherwise impossible as
described in the 10b5-1 Plan set forth in Section 9.3 below, or if the
obligation for withholding of Tax-Related Items arises at a time other than the
settlement of the Award, then in addition to the withholding mechanism described
in Section 9.2(a), you authorize the Company and/or the Employer, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by:
(i)    requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or
(ii)    withholding any amount of the Tax-Related Items from your wages or other
cash compensation paid to you by the Company and/or the Employer; and/or
(iii)    withholding in Shares to be issued upon settlement of the Vested Units,
provided, however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Plan Administrator (as constituted to satisfy Rule 16b-3
of the Exchange Act) shall


7



--------------------------------------------------------------------------------

Exhibit 10.34




establish any alternative method of withholding as may be required from the
alternatives (i) – (iii) herein and, if the Plan Administrator does not exercise
its discretion prior to the Tax-Related Items withholding event, then the method
of withholding set forth in alternative (iii) shall apply.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you will be deemed to have been issued the full number of Shares
subject to the Vested Units notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan. The Company may refuse to issue or
deliver Shares to you if you fail to comply with your obligations in connection
with the Tax-Related Items.
9.3    You acknowledge that the authorization and instruction to the Agent set
forth in Section 9.2(a)(i) above to sell Shares to cover the Tax-Related Items
is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company’s securities
on the basis of material nonpublic information) (a “10b5-1 Plan”). This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested Units sufficient to pay the Tax-Related Items.
You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the Nasdaq or other
exchange where the Shares may be traded, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan. In the event
of the Agent’s inability to sell Shares, you will continue to be responsible for
the Tax-Related Items.
You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 9.2(a)(i) and this 10b5-1 Plan.


8



--------------------------------------------------------------------------------

Exhibit 10.34




10.
Nature of Grant

In accepting the grant, you acknowledge, understand and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units, even if restricted stock
units have been granted in the past;
(c)    all decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Company;
(d)    the grant of the Award and your participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Employer, the Company or any Related Corporation and
shall not interfere with the ability of the Employer, the Company or any Related
Corporation to terminate your employment or service relationship (if any);
(e)    you are voluntarily participating in the Plan;
(f)    the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;
(g)    the Award and the Shares subject to the Award, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your ceasing to provide employment or
other services to the Company or the Employer (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any);
(j)    for purposes of the Award, your employment will be considered terminated
as of the date you cease to actively provide services to the Company or a
Related Corporation; further, in the event of termination of your employment or
other services (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, your right to vest in
the Award, if any, will terminate effective as of the date that you are no
longer actively providing


9



--------------------------------------------------------------------------------

Exhibit 10.34




services and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where you
are employed or the terms of your employment agreement, if any); the Company’s
Chief Executive Officer shall have the exclusive discretion to determine when
you are no longer actively providing services for purposes of the Award
(including whether or not you may still be considered to be providing services
while on an approved leave of absence);
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(l)    the following provisions apply only if you are providing services outside
the United States:
(i)    the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purpose;
(ii)    neither the Company, the Employer nor any Related Corporation shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States dollar that may affect the value of the Award or of any
amounts due to you pursuant to the settlement of the Award or the subsequent
sale of any Shares acquired upon settlement.
11.    No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.
12.    Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold and process certain
personal information about you, including, but not limited to, your name, home
address,


10



--------------------------------------------------------------------------------

Exhibit 10.34




email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all Awards or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, your employment status or service and career with the Employer will not
be affected; the only consequence of refusing or withdrawing your consent is
that the Company would not be able to grant you the Award or other equity awards
or administer or maintain such awards. Therefore, you understand that refusing
or withdrawing your consent may affect your ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
Finally, upon request of the Company and/or the Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from you for the
purpose of administering the Award in compliance with the data privacy laws in
your country, either now or in the future. You understand and agree that you
will not be able to accept the Award if you fail to provide such consent or
agreement as requested by the Company and/or the Employer.
13.    Electronic Delivery and Participation
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


11



--------------------------------------------------------------------------------

Exhibit 10.34




14.    Language
You acknowledge that you are sufficiently proficient in English to understand
the terms and conditions of the Agreement. Furthermore, if you have received
this Agreement (or any portion thereof) or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.
15.    General Provisions
15.1    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of the successors and assigns of the Company and be binding upon you
and your heirs, executors, administrators, successors and assigns.
15.2    Section 409A.
(a)    For purposes of U.S. taxpayers, the settlement of the Units is intended
to be in compliance with Section 409A of the Code, and this Agreement will be
interpreted, operated and administered in a manner that is consistent with this
intent. In furtherance of this intent, the Plan Administrator may, at any time
and without your consent, modify the terms of the Award as it determines
appropriate to comply with the requirements of Section 409A of the Code and the
related U.S. Department of Treasury guidance or to mitigate any additional tax,
interest and/or penalties that may apply under Section 409A of the Code if
compliance is not practicable. The Company makes no representation or covenant
to ensure that the Units, settlement of the Units or other payment hereunder are
compliant with Section 409A of the Code and will have no liability to you or any
other party if the settlement of the Units or other payment hereunder that is
intended to be compliant with Section 409A of the Code, is not compliant or for
any action taken by the Plan Administrator with respect thereto.
(b)    Notwithstanding anything in this Agreement to the contrary, any Units
that become vested under this Agreement by reason of a termination of employment
and that constitute an item of non-qualified deferred compensation subject to
Section 409A of the Code shall not be settled unless you experience a
“separation from service” within the meaning of Section 409A of the Code (a
“Separation from Service”) and such Units shall be settled within 90 days of a
Separation from Service; provided, however, that if you are a “specified
employee” within the meaning of Section 409A of the Code as of the date of the
Separation from Service (as determined according to the methodology established
by the Company as in effect on the date of your termination of employment), such
Units shall instead be settled on the first business day that is after the
earlier of (i) the date that is six months following the date of the Separation
from Service or (ii) the date of your death, to the extent such delayed payment
is otherwise required in order to avoid a prohibited distribution under Section
409A(a)(2) of the Code, or any successor provision thereto.
15.3    Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws. For


12



--------------------------------------------------------------------------------

Exhibit 10.34




the purposes of litigating any dispute that arises under this grant of this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Washington and agree that such litigation shall be
conducted in the courts of Spokane County, Washington, or the federal courts for
the United States for the Eastern District of Washington, where this grant is
made and/or to be performed.
15.4    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
15.5    Notice. Any notice required or permitted hereunder shall be made in
writing and sent to the following address:
Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA USA 99019
16.    Appendix A
Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in Appendix A to this Agreement.
Appendix A constitutes part of this Agreement.
17.    Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing
18.    Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.


13



--------------------------------------------------------------------------------

Exhibit 10.34






APPENDIX A
 
Restrictive Covenants
(a)    Confidential Information. The person entering into the Agreement with the
Company (the “Participant”) shall hold in a fiduciary capacity for the benefit
of the Company and its Subsidiaries (collectively, the “Affiliated Group”), all
secret or confidential information, knowledge or data relating to the Affiliated
Group and its businesses (including, without limitation, any proprietary and not
publicly available information concerning any processes, methods, trade secrets,
research or secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale) that the Participant obtains during the
Participant’s employment that is not public knowledge (other than as a result of
the Participant’s violation of this Section (a)) (“Confidential Information”).
The Participant shall not communicate, divulge or disseminate Confidential
Information at any time during or after the Participant’s employment, except
with the prior written consent of the Company, or as otherwise required by law
or legal process, or as may be required in the course of the Participant
performing his or her duties and responsibilities with the Affiliated Group;
provided, however, that no Company policies or practices, including the sections
addressing confidentiality obligations, is intended to or shall limit, prevent,
impede or interfere in any way with an employee's right, without prior notice to
the Company, to provide information to the government, participate in
investigations, testify in proceedings regarding the Company's past or future
conduct, or engage in any activities protected under whistle blower statutes.
Pursuant to the Defend Trade Secrets Act of 2016, an employee shall not be held
criminally, or civilly, liable under any Federal or State Trade secret law for
the disclosure of a trade secret that is made in confidence either directly or
indirectly to a Federal, State, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law. 
Moreover, employees may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal.  Finally, an employee who files a lawsuit alleging retaliation by the
company for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the employee and use the trade secret in the court
proceeding, if the employee files any document containing the trade secret under
seal and does not disclose the trade secret, except pursuant to court order.
Upon his or her termination of employment for any reason, the Participant shall
promptly return to the Company all records, files, memoranda, correspondence,
notebooks, notes, reports, customer lists, drawings, plans, documents, and other
documents and the like relating to the business of the Affiliated Group or
containing any trade secrets relating to the Affiliated Group or that the
Participant uses, prepares or comes into contact with during the course of the
Participant’s employment with the Affiliated Group, and all


14



--------------------------------------------------------------------------------

Exhibit 10.34




keys, credit cards and passes, and such materials shall remain the sole property
of the Affiliated Group. The Participant agrees to execute any standard-form
confidentiality agreements with the Company that the Company in the future
generally enters into with similarly situated employees.
(b) Non-Recruitment of Affiliated Group Employees. The Participant acknowledges
that employees are a significant part of the goodwill of the Affiliated Group,
such as, without limitation, their relationships and contacts with customers and
suppliers as well as the training and knowledge they receive from the Affiliated
Group in the course of their employment. The Participant shall not, at any time
during the Non-solicitation Period (as defined below), without the prior written
consent of the Company, directly or indirectly, solicit, recruit, or employ
(whether as an employee, officer, agent, consultant or independent contractor)
any person who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the Non-solicitation Period, the Participant shall not take any
action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with any member
of the Affiliated Group for any reason. A general employment advertisement by an
entity of which the Participant is a part will not constitute solicitation or
recruitment. The “Non-solicitation Period” shall mean the period from the Date
of Grant through the first anniversary of the Participant’s termination of
employment.
(c) Non-Competition – Solicitation of Business. Participant recognizes and
agrees that the Affiliated Group has provided Confidential Information to
Participant and has an interest in protecting this information from disclosure.
Participant further understands that the goodwill of the Affiliated Group is an
interest worthy of protection. For the protection of these and other interests,
during the Non-competition Period (as defined below), the Participant shall not,
either directly or indirectly, compete with the business of the Affiliated Group
by (i) becoming an officer, agent, employee, partner or director of any other
corporation, partnership or other entity, or otherwise render services to or
assist or hold an interest (except as a less than 3-percent shareholder of a
publicly traded corporation or as a less than 5-percent shareholder of a
corporation that is not publicly traded) in any Competitive Business (as defined
below), or (ii) soliciting, servicing, or accepting the business of (A) any
active customer of any member of the Affiliated Group, or (B) any person or
entity who is or was at any time during the previous twelve months a customer of
any member of the Affiliated Group, provided that such business is competitive
with any significant business of any member of the Affiliated Group.
“Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation, or limited liability company) that
conducts a business that is competitive with any business of the Affiliated
Group as of the date of termination (or any business that is being actively
pursued as of the date of termination by the Affiliated Group). The Affiliated
Group designs, manufactures, sells and licenses its products and technology
worldwide. In addition, Competitive Businesses, as defined above, are not tied
or limited to any specific geographic location. Accordingly, the scope of this
Non-Competition provision is


15



--------------------------------------------------------------------------------

Exhibit 10.34




worldwide. The “Non-competition Period” shall mean the period from the Date of
Grant through the first anniversary of the date of termination of the
Participant’s employment.
(d) Remedies. The Participant acknowledges and agrees that the terms of this
Appendix A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, customer relationships and confidential
information. The Participant further acknowledges and agrees that the
Participant’s breach of the provisions of this Appendix A will cause the
Affiliated Group irreparable harm, which cannot be adequately compensated by
money damages. The Participant consents and agrees that the forfeiture
provisions contained in the Agreement are reasonable remedies in the event the
Participant commits any such breach. If any of the provisions of this Appendix A
are determined to be wholly or partially unenforceable, the Participant hereby
agrees that Appendix A or any provision hereof may be reformed so that it is
enforceable to the maximum extent permitted by law. If any of the provisions of
this Appendix A are determined to be wholly or partially unenforceable in any
jurisdiction, such determination shall not be a bar to or in any way diminish
the Affiliated Group’s right to enforce any such covenant in any other
jurisdiction.






16

